DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 and 24-26 are pending, claim 23 has been cancelled, claims 6-20 have been withdrawn from consideration, claims 25-26 have been added, and claims 1-5, 21-22, and 24-26 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 26 is objected to because of the following informalities:  “said inner elongated shaft structure and are fixed to each other” should read “said inner elongated shaft structure are fixed to each other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 21-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the distal tip” lacks antecedent basis. Claims 2-5, 21-22, and 24-26 are rejected due to their dependency on claim 1. 
Regarding claim 24, the limitation “to have the capability to apply torsion forces on the insertion unit, in order to increase stiffness of a region between the bearing structure” is unclear. It is unclear what feature is increasing stiffness of a region between the bearing structure. It is also unclear what the “region” is referring to with respect to the bearing structure.
Regarding claims 25-26, the limitation “the outer elongated shaft” lacks antecedent basis (i.e. the feature should recite “the outer elongated shaft structure”).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 21-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frassica (US 2012/0029281).
Regarding claim 1, Frassica discloses an integral insertion unit (best seen in 1605, figure 77) to be connected to a bending section (best seen in 1610, figure 83) of a medical instrument to be inserted into a body cavity; said integral insertion unit comprising: an inner elongated shaft structure (1625, figure 91) being configured for torque transmission around its length axis (delivering rotary motion [0440]); and an outer elongated shaft structure (1606b, figure 91) surrounding concentrically said inner elongated shaft structure; wherein said inner elongated shaft structure is rotatable relative to the outer elongated shaft structure (“stationary”, see figure 91), the outer elongated shaft structure having a continuous outer surface (best seen with 1605 located at “proximal” arrow direction, figure 86); a bending bearing structure (1616, figure 91) connectable to said outer elongated shaft structure at one side and to the bending section at the other side (see figure 91), wherein the bending bearing structure is configured and operable to provide a rigid coupling between the bending section and the outer elongated shaft structure, to thereby enabling rotation of the rotatable bending section around itself without changing the outer elongated shaft structure's position inside the body lumen (see “rotatable” and “stationary” in figure 91); wherein said integral insertion unit is configured and operable to transmit pushing and rotation forces along its length, to bend the distal tip in all directions and to fully rotate the distal tip 
Regarding claim 2, Frassica further discloses said inner elongated shaft structure comprises at least one of an elongated torsion shaft (see 1625, figure 91) or a double layered structure comprising an inner coil hollow spring at least partially covered by a jacket having a braided outer surface.  
Regarding claim 5, Frassica further discloses said inner elongated shaft structure and said outer elongated shaft structure are fixed to each other at their distal extremities via said bending bearing structure (see 1606b, 1625, and 1616, figure 91) being configured for holding both extremities of the inner elongated shaft structure and the outer elongated shaft structure together.  
Regarding claim 21, Frassica further discloses said bending bearing structure is capable to rotate and is configured for providing a dynamic coupling with the bending section, allowing free rotation of the bending section (see “rotatable”, figure 91).  
Regarding claim 22, Frassica further discloses said first element (1630, figure 91) is a dynamic element being capable to be connected to the bending section and having the capability of rotating around itself (transmission gear 1630…to transfer the rotary motion [0477]); said second element (stator 1683, figure 91) being a static element providing a rigid coupling (connected to both proximal and distal portions 1606b and 1606c, figure 91); said bearing structure being configured for allowing the inner elongated shaft to rotate inside the outer elongated shaft (rotary motion of 1625 is transferred to the rotor 1680 [0477] || 1606b is “stationary”, figure 91).  
Regarding claim 24, Frassica further discloses said bending bearing structure is configured to limit maximum possible angle of rotation of the bending section, and, after the bending section has been rotated at a maximal angle, to have the capability to apply torsion forces on the insertion unit, in order to increase stiffness of a region between the bearing structure (see 112b rejection above).  
Regarding claim 25, Frassica further discloses said bearing structure comprises a first (1683, figure 91) and second elements (1630 and 1625a, figure 91) coupled to each other; each one of the first and the second elements comprising an opening (best seen with 1683b and 1625, figure 91) through which the outer elongated shaft and the inner elongated shaft structure are connected to the bearing structure respectively, each opening of the first and second elements being configured to accommodate a respective extremity of the outer elongated shaft structure and of the inner elongated shaft structure (see figure 91).  
Regarding claim 26, Frassica further discloses said bearing structure comprises a first (1683, figure 91) and second elements (1630 and 1625a, figure 91) coupled to each other; each one of the first and the second elements comprising an opening through which the outer elongated shaft and the inner elongated shaft structure are connected to the bearing structure respectively, each opening (best seen with 1683b and 1625, figure 91) of the first and second elements being configured to accommodate a respective extremity of the outer elongated shaft structure and of the inner elongated shaft structure such that said outer elongated shaft structure and said inner elongated shaft structure and are fixed to each other at their distal respective extremities via said first and second elements and said bearing structure is configured for holding both .

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2009/0299344).
Regarding claim 1, Lee discloses an integral insertion unit (18, figure 21) to be connected to a bending section (188, figure 21) of a medical instrument (180, figure 21) to be inserted into a body cavity; said integral insertion unit comprising: an inner elongated shaft structure (162, figure 20) being configured for torque transmission around its length axis (see arrow 171 and 173, figure 21); and an outer elongated shaft structure (18, figure 21) surrounding concentrically said inner elongated shaft structure; wherein said inner elongated shaft structure is rotatable relative to the outer elongated shaft structure (see 171 and 173, figure 21), the outer elongated shaft structure having a continuous outer surface (see 18, figure 21); a bending bearing structure  (142, figure 21) connectable to said outer elongated shaft structure at one side (20, figure 21) and to the bending section at the other side (see proximal end of 142, figure 21), wherein the bending bearing structure is configured and operable to provide a rigid coupling between the bending section and the outer elongated shaft structure the grip portion includes a tapered passage for receiving the instrument shaft [0088]), to thereby enabling rotation of the rotatable bending section around itself without changing the outer elongated shaft structure's position inside the body lumen (arrow 171 indicates rotation of the instrument and arrow 173 indicates a corresponding rotation at the instrument end effector [0091]); wherein said integral insertion unit is configured and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frassica (US 2012/0029281) as applied to claim 1 above, and further in view of Matsuo (US 2008/0214897).
Frassica discloses all of the features in the current invention as shown above for claim 1. Frassica is silent regarding said outer elongated shaft structure comprises a double layered structure comprising an inner coil hollow spring at least partially covered by a jacket. 

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the outer elongated shaft structure of Frassica with the flex tube and outer cover as taught by Matsuo. Doing so would allow the transmission of pressure force quantity ([0069]). The modified outer elongated shaft structure comprises a double layered structure comprising an inner coil hollow spring (26, figure 3; Matsuo) at least partially covered by a jacket (28, figure 3).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frassica (US 2012/0029281) as applied to claim 1 above, and further in view of Danitz (US 8,182,417).
Frassica discloses all of the features in the current invention as shown above for claim 1. Frassica is silent regarding said outer elongated shaft structure accommodates a plurality of flexible wires having different lengths, wherein each flexible wire is configured to be flexible enough to be configured for being bent, if needed, to fit a body lumen shape.  

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the outer elongated shaft structure of Frassica with the plurality of flexible wires having different lengths as taught by Danitz (abstract, Danitz). Doing so would allow for varying bending and rigidity characteristics (Col. 4, line 26; Danitz). The modified outer elongated shaft structure accommodates a plurality of flexible wires (connecting cables of varying lengths; Col. 4, lines 10-11; Danitz) having different lengths, wherein each flexible wire is configured to be flexible enough to be configured for being bent, if needed, to fit a body lumen shape (vary bending and rigidity characteristics; Col. 4, line 26; Danitz).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 28, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795